NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                  MALCOLM PIPES,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-1189
                 ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:15-cv-01163-SGB, Senior Judge Susan G. Braden.
                 ______________________

              Decided: November 15, 2019
                ______________________

   CHERI L. CANNON, Tully Rinckey PLLC, Washington,
DC, argued for plaintiff-appellant.

    ERIN MURDOCK-PARK, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, argued for defendant-appellee. Also repre-
sented by JOSEPH H. HUNT, DEBORAH ANN BYNUM, ROBERT
EDWARD KIRSCHMAN, JR.
                  ______________________
2                                     PIPES v. UNITED STATES




    Before PROST, Chief Judge, CLEVENGER and MOORE,
                     Circuit Judges.
CLEVENGER, Circuit Judge.
     Captain Malcolm W. Pipes (“Pipes”) appeals from the
final judgment of the United States Court of Federal
Claims (“Claims Court”) granting Judgment on the Admin-
istrative Record to the United States on his complaint.
Pipes v. United States, 139 Fed. Cl. 538 (2018). For the
reasons set forth below, we reverse the Claims Court’s final
judgment and remand with instructions to remand the case
to the Air Force Board for Correction of Military Records
for further assessment consistent with this opinion.
                       BACKGROUND
                         I. Facts
    Pipes enlisted in the United States Air Force (“USAF”)
in 1983. He served on active duty for seven years and in
the United States Air Force Reserve for nine years. In
2004, while Pipes was in the Reserve, the Air Force estab-
lished stringent physical fitness standards, which sub-
jected Reserve members to an annual scored fitness
assessment. All members of the Air Force were notified
that they must be physically fit to support the Air Force
mission. J.A. at 91. Members who failed to satisfy physical
fitness requirements would be subject to discharge. On Oc-
tober 1, 2004, Pipes was informed by his Flight Com-
mander that members who score at the marginal or poor
fitness levels would be entered into the Self-paced Fitness
Improvement Program (“SFIP”). On November 7, 2004,
Pipes failed his fitness assessment which was conducted
during a scheduled Unit Training Assembly (“UTA”). UTA
is prescribed by the Secretary of the Air Force as a form of
Inactive Duty Training (“IDT”). J.A. at 189. During that
UTA, Pipes was formally enrolled in the SFIP and was
given a written order from his Commander to “exercise at
least five times per week,” performing the exercises
PIPES v. UNITED STATES                                    3



specified by the SFIP, which included pushups, crunches,
and a 1.5 mile run.
    Shortly before that first fitness assessment, Pipes be-
gan receiving elevated blood pressure readings. Though
Pipes continued his engagement in the SFIP, he informed
his Commander that he was having blood pressure issues
and trouble with the running portion of the SFIP. Pipes’
Squadron Commander expressed concern about Pipes’ high
blood pressure and was concerned a vigorous fitness pro-
gram could lead to injury, stroke, and heart attack. How-
ever, in August 2005, Pipes failed a second fitness
assessment and was once again given orders to exercise
five days per week to address his repeat fitness assessment
failures.
     On January 6, 2006, due to his continuously elevated
blood pressure readings, Pipes reported high blood pres-
sure as a concern on his annual USAF physical screening.
On February 5, 2006, Pipes was evaluated by Dr. Granger,
a USAF medical doctor. Pipes produced medical records to
Dr. Granger from his civilian physician showing elevated
blood pressure as well as a USAF form completed by his
civilian physician stating her concerns regarding Pipes’
continued participation in the SFIP. Dr. Granger’s evalu-
ation demonstrated that Pipes had elevated blood pres-
sure, which ranged between 151/94 when sitting to 146/99
when standing. Further, Dr. Granger rendered a diagnosis
of hypertension and obesity. 1 Unlike Pipes’ civilian physi-
cian, Dr. Granger did not relay this health information to
Pipes and instead communicated to him the need for


    1    Both Pipes’ Squadron Commander, John Row-
lands, and Logistics Support Squadron Commander, John
Snowman, assert in their affidavits that “Capt. Pipes was
not obese, and his correct BMI was 28.9 as recorded in his
physical fitness assessment records for 4 Feb 2006.” J.A.
at 74; see also J.A. at 58.
4                                     PIPES v. UNITED STATES




healthy living and for additional exercise. According to
Pipes’ Commander, the standing policy of his wing unit was
to bar any member observed with untreated hypertension
from exercise in a SFIP. Under the existing command, the
medical squadron was ordered to advise the Commander of
any member who should so be barred. In Pipes’ case, his
Commander concluded that the medical squadron failed to
follow the standing orders. As a result, Pipes was not ex-
cused from the SFIP he had been ordered to perform.
     After being cleared for continued participation in the
SFIP by Dr. Granger, Pipes participated in a third fitness
assessment that same day. However, Pipes became ill dur-
ing the run portion and was unable to complete the assess-
ment. Pipes participated in additional fitness assessments
on May 7, 2006 and July 10, 2006, both of which he also
failed. After the July 2006 fitness assessment, Pipes re-
ported to Major Lara Rowlands, the unit fitness advisor,
that he was running in accordance with the SFIP, but that
he was not seeing any improvement and that he often felt
ill after running. Nevertheless, the medical squadron
again failed to remove Pipes from the SFIP.
     On September 3, 2006, Pipes became ill while running
in accordance with the SFIP and experienced “a headache,
difficulty breathing, dizziness, an impression of being over-
heated, and a general feeling of malaise.” J.A. at 14 (inter-
nal citation omitted). These symptoms continued into the
night, requiring Pipes to go to the hospital around 2:00 AM
on September 4, 2006. Pipes was diagnosed with a Cere-
brovascular Accident, i.e., a stroke.
    On September 6, 2006, Pipes contacted his unit con-
cerning the stroke. On December 5, 2006, without perform-
ing a Line of Duty (“LOD”) determination, the USAF
informed Pipes that “he was not eligible to receive disabil-
ity benefits, because his stroke did not occur during inac-
tive duty training.” J.A. at 14.
PIPES v. UNITED STATES                                    5



    On November 26, 2007, Pipes was determined by the
USAF to be medically disqualified for continued military
duty. However, in lieu of an administrative discharge, the
USAF informed Pipes that he was eligible for retirement.
On January 30, 2008, Pipes applied for transfer to the Re-
tired Reserves in lieu of administrative discharge for phys-
ical disqualification. On September 15, 2008, Pipes was
assigned to the Retired Reserves, and the assignment was
backdated, effective September 4, 2006. In October 2008,
Pipes was informed that his retirement from the USAF was
approved. However, Pipes, who was forty-seven years old
at the time, would not be able to obtain the approved re-
tirement benefits until he was sixty years old.
    On or about October 15, 2010, Pipes obtained a copy of
his USAF medical records. Upon review of these records,
Pipes learned for the first time that during his February 4,
2006 medical clearance exam, the USAF Medical Examiner
observed that his blood pressure was abnormally high, ren-
dered a diagnosis of untreated hypertension, but nonethe-
less cleared him for continued participation in the SFIP
and his fitness assessments.
     On August 10, 2011, Pipes filed an Application For Cor-
rection Of Military Record with the Air Force Board for
Correction of Military Records (“AFBCMR”) requesting a
LOD determination for disability retirement instead of his
already-approved regular retirement. On June 4, 2012, the
USAF Office of the Assistant Secretary for Military and Re-
serve Affairs issued a Memorandum for the AFBCMR rec-
ommending denial of the change in records to reflect Pipes
was permanently medically retired. On July 5, 2012, Pipes
responded to the June 4, 2012 Memorandum by providing
supplemental documentation to the AFBCMR. On Febru-
ary 28, 2013, the AFBCMR denied Pipes’ Application for
Correction of Military Records, finding that he was not en-
titled to disability retirement based on a determination
that he did not demonstrate the existence of a material er-
ror or injustice. On April 30, 2013, and again on July 3,
6                                     PIPES v. UNITED STATES




2013, Pipes requested reconsideration by the AFBCMR to
remedy the decision denying him the ability to be perma-
nently and medically retired as of 2007. On August 11,
2014, the USAF Office of the Assistant Secretary affirmed
the AFBCMR’s denial.
                  II. Procedural History
    On October 9, 2015, Pipes filed a Complaint in the
Claims Court alleging that he was denied the disability re-
tirement pay and benefits to which he was allegedly enti-
tled under 10 U.S.C. § 1204.
    On May 8, 2017, the Government filed a Motion To Dis-
miss, pursuant to RCFC 12(b)(1) and 12(b)(6), or, in the al-
ternative, for Judgment On The Administrative Record,
pursuant to RCFC 52. On June 8, 2017, Pipes filed a Cross-
Motion For Judgment On The Administrative Record And
Response to the Government’s May 8, 2017 Motion To Dis-
miss.
    On September 29, 2017, the Claims Court issued, un-
der seal, a Memorandum Opinion And Order denying the
Government’s Motion To Dismiss and the Government’s
Motion For Judgment On The Administrative Record, and
granting Pipes Cross-Motion For Judgment On The Ad-
ministrative Record. Pipes v. United States, 134 Fed. Cl.
380, 389 (2017). The September 29, 2017 Memorandum
Opinion And Order also vacated the February 28, 2013
AFBCMR Decision denying Pipes’ Application For A Cor-
rection Of Military Records and remanded the case to the
AFBCMR for 120 days “to reconsider Plaintiff’s Application
For A Correction Of Military Records in light of the new
evidence presented by the parties,” pursuant to RCFC
52.2(a), (b)(1)(B). 2 See id. On October 13, 2017, the court



    2   This new evidence consisted of “supplemental dec-
larations of relevant witnesses,” as well as Pipes’ “STRs
PIPES v. UNITED STATES                                    7



issued the public version of the September 29, 2017 Mem-
orandum Opinion And Order. See id.
    On February 1, 2018, an Air Force Reserve Com-
mand/Judge Advocate (“AFRC/JA”) issued an Advisory
Opinion to the AFBCMR recommending that the AFBCMR
deny Pipes’ requested relief because it believed that Pipes’
non-duty status rendered the order by his Commander to
participate in the SFIP illegal.
     On May 3, 2018, the AFBCMR issued a reconsideration
decision (“Reconsideration Decision”) concerning Pipes’ Ap-
plication For Correction Of Military Records. In its Recon-
sideration Decision, the AFBCMR noted that the Medical
Advisor found “it plausible that the applicant’s participa-
tion in vigorous training for his Fitness Assessment, dur-
ing the 12-hour cycle of time between his alleged running
activity and onset of stroke symptoms, contributed to the
occurrence of a stroke on or about 4 Sep 06.” J.A. at 168–
69. The AFBCMR opined that “adherence to SFIP could . .
. be legally mandated when the applicant was in a duty sta-
tus.” J.A. at 172. However, the AFBCMR agreed with the
AFRC/JA that (1) Pipes was never lawfully ordered to par-
ticipate in the SFIP, and (2) because he was never lawfully
ordered to participate in the SFIP, Pipes was not in an IDT
status when he did so participate. J.A. at 172. Accordingly,
the Board denied Pipes’ requested relief.
    On September 11, 2018, the Claims Court, in agree-
ment with the Reconsideration Decision, issued a Memo-
randum Opinion and Final Order on Remand granting the
Government’s Motion for Judgment on the Administrative
Record and denying Pipes’ Cross-Motion for Judgment on
the Administrative Record. The Claims Court’s decision




and USAF medical records” provided by the VA. Pipes, 134
Fed. Cl. at 405.
8                                        PIPES v. UNITED STATES




became final on September 11, 2018.           Pipes timely ap-
pealed on November 5, 2018.
                    STANDARD OF REVIEW
     We review a decision of the Claims Court granting or
denying a motion for judgment on the administrative rec-
ord de novo, and “apply the same standard of review[.]”
Roth v. United States, 378 F.3d 1371, 1381 (Fed. Cir. 2004);
see also Chambers v. United States, 417 F.3d 1218, 1227
(Fed. Cir. 2005). Thus, this Court “will not disturb the de-
cision of the corrections board unless it is arbitrary, capri-
cious, contrary to law, or unsupported by substantial
evidence.” Chambers, 417 F.3d at 1227 (citing Haselrig v.
United States, 333 F.3d 1354, 1355 (Fed. Cir. 2003)).
                         DISCUSSION
    Pipes’ October 9, 2015 Complaint alleged that he was
denied the disability retirement pay and benefits to which
he is and has been entitled under 10 U.S.C. § 1204, which
provides in relevant part:
    Upon a determination by the Secretary concerned
    that a member of the armed forces . . . is unfit to
    perform the duties of his office, grade, rank, or rat-
    ing because of physical disability, the Secretary
    may retire the member with retired pay . . . , if the
    Secretary also determines that . . . the disability . . .
    is a result of an injury, illness, or disease incurred
    or aggravated in line of duty after September 23,
    1996 . . . while performing active duty or inactive-
    duty training[.]
10 U.S.C. § 1204(2)(B)(i) (2000) (italics added).
    First, it is not disputed that Pipes is unfit to perform
the duties of his office, grade, rank, or rating because of
physical disability. Second, it is not disputed that the dis-
ability plausibly resulted from an injury incurred or aggra-
vated after September 23, 1996, while performing his
PIPES v. UNITED STATES                                      9



SFIP. Finally, it is not disputed that Pipes’ injuries did not
occur while in active duty. Thus, the only issue in dispute
is whether Pipes’ disability resulted from an injury in-
curred or aggravated while performing inactive-duty train-
ing.
    Section 101 of Title 10 of the United States Code de-
fines “inactive-duty training” as:
    (A) duty prescribed for Reserves by the Secretary
        concerned under section 206 of title 37 or any
        other provision of law; and
    (B) special additional duties authorized for Re-
        serves by an authority designated by the Sec-
        retary concerned and performed by them on a
        voluntary basis in connection with the pre-
        scribed training or maintenance activities of
        the units to which they are assigned.
10 U.S.C. § 101(d)(7). Pipes argues that his participation
in the SFIP constituted “inactive-duty training” under 10
U.S.C. § 101(d)(7)(B).
    As noted above, the AFBCMR agreed with the
AFRC/JA that Pipes’ participation in the SFIP did not con-
stitute “inactive-duty training” because Pipes was never
lawfully ordered to participate in the SFIP. J.A. at 172.
Specifically, the AFBCMR, relying on AFI 10-248 (AFRC
Sup1_I, May 2004), found that any order by Pipes’ Com-
mander placing him in the SFIP was unlawful due to Pipes’
supposed “non-duty status.” 3 As the AFBCMR noted, how-
ever, Pipes’ adherence to the SFIP could have been legally



    3    As the AFRC/JA noted in its Advisory Opinion,
upon which the AFBCMR relies, an “order requir[ing] par-
ticipation while in a non-duty status” is “illegal” because
“reservists are not subject to the Uniform Code of Military
Justice when not in status.” J.A. at 162.
10                                    PIPES v. UNITED STATES




mandated if Pipes was in a duty status, making him sub-
ject to the Uniform Code of Military Justice (“UCMJ”). J.A.
at 172.
    AFI 10-248 (AFRC Sup1_I, May 2004) states that for
each Unit Reservist, Individual Mobilization Augmentee,
or Participating Individual Ready Reservist member at a
marginal or poor fitness level will be enrolled in a SFIP by
their commander. See AFI 10-248 (2004 Supp.) at 30.
Members are entered into the SFIP by letter “during the
same UTA/IDT in which the member completed the fitness
assessment.” See id. During that UTA, which is a form of
inactive duty training, members are in a duty status. Id.
at 28. Orders issued to reserve members during UTAs are
valid orders.
    According to Pipes’ Commander, “Capt. Pipes failed a
fitness test on 7 Nov. 2004. He was formally enrolled in
the Self-Paced Fitness Program (SFIP) the same day.” J.A.
at 56. Thus, on the record before us, it is clear that: (1)
Pipes went into a duty status during the Nov. 7, 2004
UTA/IDT in which he completed his fitness assessment; (2)
because he was in a duty status, Pipes was subject to the
UCMJ, see 10 U.S.C. § 802(a)(3)(A)(i); and (3) while he was
in a duty status and subject to the UCMJ, Pipes was or-
dered, in writing, by his Commander to enroll in a person-
alized SFIP requiring him to exercise at least five times per
week. Pipes’ order to engage in the SFIP was renewed in
August 2005, if not in each of the subsequent UTAs in
which he failed his fitness assessments. As the AFBCMR
noted, “adherence to SFIP could . . . be legally mandated
when the applicant was in a duty status.” J.A. at 172. As
Pipes was in a duty status, the order from his Commanding
PIPES v. UNITED STATES                                   11



Officer to participate in the SFIP was not unlawful for that
reason. 4
    Thus, we hold that, to the extent their analysis turned
on Pipes’ duty status at the time of his orders, both the
AFBCMR and the Claims Court erred in concluding that
Pipes was not lawfully ordered to perform the SFIP de-
signed for him. The consequence of that error is the ab-
sence of any consideration of Pipes’ request for disability
retirement in the light of the fact that he was ordered to
perform exercises that caused his stroke and hence his re-
tirement. Thus, the argument that Pipes was in a non-duty
status when ordered to perform his SFIP is no longer a
valid rationale for denying his disability retirement. Our
holding is limited to a determination that Pipes was or-
dered to engage in the SFIP when in a duty status.
    We therefore reverse the decision of the Claims Court,
agreeing with the AFBCMR, that Pipes is not entitled to a
disability retirement under 10 U.S.C. § 1204(2)(B)(i) (2000)
due to his non-duty status at the time he was ordered to
participate in the SFIP. The case is remanded with in-
structions to remand the case to the AFBCMR for further



    4    As defined by the Air Force, SFIP is intended to be
a “remedial program recommended for traditional Reserv-
ists,” such as Pipes, with participation in SFIP “encour-
aged” and generally “not mandated.” AFI 10-248 (AFRC
Sup1_I, May 2004) at 46; J.A. at 221. At the time of Pipes’
stroke, the AFI made clear that Reservists could partici-
pate in SFIP “on or off duty.” AFI 10-248 (AFRC Sup1_I,
May 2004) at 84. But in this case, for reasons not explained
by the Air Force, the apparently sui generis SFIP designed
for Pipes to perform when in civilian status went beyond
recommendation and encouragement, being mandated by
lawful orders issued during times when Pipes was in inac-
tive duty status.
12                                    PIPES v. UNITED STATES




assessment of Pipes’ request for correction of his military
records.
             REVERSED AND REMANDED
                           COSTS
     The parties shall bear their own costs.